DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 28 and 31 are objected to because of the following informalities:  claims 28 and 31 have typos which need correction “syringeengages” and “memberthat” respectively.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock must be shown or the feature(s) canceled from the claim(s).  Claim 30 recites a needle sleeve is locked in an extended position.  However, there is no structure shown that would lock this member.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 11A, 14, and 15.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a syringe biasing member, a needle holder biasing member, a stopper biasing member, a release mechanism, and an actuation mechanism in claims 15, 18, 19, 20, 22, 23, 25, 28, and 31.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-20, 22, 24-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pearson et al. (US 5,658,259).
With regard to claim 15, Pearson et al. teach an injector device for delivering a liquid medicament, the injector device comprising: an injector body having a proximal end and a distal end (Fig. 1 member 13), a syringe slidably receivable in the injector body and moveable from a first position to a second position towards the distal end of the injector body (Figs. 1-3 member 12, Col. 7 lines 8-10), a needle holder between the syringe and the distal end of the injector body (Fig. 1 member 30), a needle held in the needle holder, the needle including a distal end extending toward an opening in the distal end of the injector body, and a proximal end extending toward the syringe (Fig. 1 member 34), and a syringe biasing member within the injector body 
With regard to claim 16, see Figs. 2 and 3 septum 22.
With regard to claim 17, see Figs. 2 and 3 member 112, Col. 7 lines 24-26.
With regard to claim 18, see Fig. 2 member 42.
With regard to claim 19, spring 62 drives the syringe forward which overcomes the force of spring 42 to move to the position in Fig. 3 as such spring 62 must have a greater biasing force than 42.
With regard to claim 20, see Fig. 1 stopper member/ram 28, biasing member 68.
With regard to claim 22, see Fig. 1 release 76, Col. 6 line 61-Col. 7 line 6.
With regard to claim 24, see Fig. 1 ram 66, Col. 7 lines 1-10.
With regard to claim 25, see Fig. 1 actuation member 76, Col. 6 line 61-Col. 7 line 6.
With regard to claim 26, see sleeve 40, moveable between a retracted position in Fig. 3 to an extended position in Fig. 4.
With regard to claim 27, see Col. 7 lines 41-43.
With regard to claim 28, Pearson et al. teach a method comprising moving a syringe distally within an injector body of an injector device from a first position in which the syringe is spaced from a needle held in the injector body by a needle holder into a second position under a bias of a syringe biasing member, wherein the syringe engages a proximal end of the needle in 
With regard to claim 29, see Fig. 3, Col. 7 lines 41-43.
With regard to claim 30, see sleeve 40 (transition from Fig. 3 to Fig. 4, locked via 114, Col. 6 lines 54-57).
With regard to claim 31, see Fig. 2 member 42, spring 42 connects the needle holder and the syringe as it allows the needle to pierce the syringe, further these components are structurally connected to each other.
With regard to claim 32, see Figs. 2-4, member 28.
With regard to claim 33, see Fig. 1 release 76, Col. 6 line 61-Col. 7 line 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pearson et al. (US 5,658,259) as applied to claim 20 above, and further in view of Hansen et al. (US 2017/0143902).
With regard to claims 21 and 23, Pearson et al. teach a device substantially as claimed.  Pearson et al. do not disclose the stopper biasing member is a coil spring or that the stopper biasing member is with a hollow section of a syringe ram.  However, Hansen et al. teach an autoinjector in which the syringe is biased by a coil spring 340 and the stopper 630 is actuated 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648.  The examiner can normally be reached on Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783